Citation Nr: 0806623	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected mild degenerative disc disease L2-L3 and 
spondylosis of upper lumbar and lower thoracic spine.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to August 
1987 and from September 1990 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO), sitting at the RO in March 2006.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Mild degenerative disc disease L2-L3 and spondylosis of 
upper lumbar and lower thoracic spine is manifested by range 
of motion, as limited by pain, of flexion to 45 degrees, 
extension to 15 degrees, right lateral flexion to 30 degrees, 
and left lateral flexion to 30 degrees, without limitation 
due to fatigability or incoordination; pain with full lateral 
rotation; normal gait; and no neurological deficit.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected mild degenerative disc disease L2-L3 
and spondylosis of upper lumbar and lower thoracic spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for a back disability in 
January 2003.  The decision issued in April 2005 granted 
service connection for mild degenerative disc disease L2-L3 
and spondylosis of upper lumbar and lower thoracic spine and 
assigned an initial 70 percent disability rating, effective 
January 24, 2003.  The veteran thereafter appealed with 
respect to the initially assigned disability rating.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for a back 
disability in March 2004, prior to the issuance of the April 
2005 rating decision.  No additional VCAA letters were 
issued.

Failure to provide pre-adjudicative notice of any required 
elements under VCAA is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Additionally, the Court has held that a claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper VA process.  See Pelegrini at 
120-123; see also 38 C.F.R. § 20.1102 (2007) (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121.  In this regard, the letter sent to him in March 2004 
advised him of the evidence necessary to establish service 
connection what evidence VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA, and requested that he send any relevant evidence in his 
possession to VA.  

Thus, the Board concludes that, having received a fully 
compliant VCAA notice prior to issuance of the original 
decision, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Additionally, although the veteran was not 
notified of the evidentiary requirements for an initial 
rating claim, the Board finds no prejudice to him in 
proceeding with a decision.  Specifically, in his substantive 
appeal (VA Form 9), as well as his hearing, the veteran 
discussed the amount of pain and limitation of motion he 
experiences as a result of his back disability, as well as 
the impact of his symptoms on his daily life and employment.  
Therefore, the Board determines that the veteran had 
knowledge of the evidence he needed to present in order to 
substantiate a higher initial rating.    

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the one now before the Board.  Initially, the 
Board notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Slip 
op. at 6.  Thus, the Board concludes that the Court intended 
the requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, VA treatment records, and 
May 2004 and April 2006 VA examination reports were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The veteran has not identified any additional 
relevant records that VA needs to obtain to ensure an 
equitable disposition of the claim.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development, and that further efforts 
to assist the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the level of disability caused by the veteran's 
service-connected back disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected back 
disability.

The veteran's service-connected mild degenerative disc 
disease L2-L3 and spondylosis of upper lumbar and lower 
thoracic spine is assigned a 20 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  
The veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice prior to the veteran's 
original grant of service connection.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The veteran filed his 
claim for an increased rating in February 2004.  Thus, as the 
entire period for which the initial rating is at issue is 
subsequent to both revisions of the schedular criteria, only 
the criteria as amended on September 26, 2003 are applicable 
to the veteran's initial rating claim.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2007).

Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated under the rating 
criteria for degenerative arthritis, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  Moderate incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8720.

At his May 2004 VA examination, the veteran had subjective 
complaints of mid and low back pain, ranging in intensity 
from 0 to 8 out of 10 on the pain scale, averaging at 2 or 3.  
The pain was described as constant aching, with intermittent, 
superimposed, sharp pain.  Bilateral, lower extremity 
radicular symptoms to the feet were reported, but no motor 
weakness, dullness, or sensory symptoms, and no loss of bowel 
or bladder control.  Pain was controlled with over-the-
counter Tylenol.  The veteran indicated he had not been 
employed since June 2003.  He was noted to be independent in 
the activities of daily life and ambulatory without 
assistance.  He reported that pain increases with lifting, 
pushing, pulling, carrying, improper body mechanics, bending, 
twisting, sudden movements, coughing, and sneezing.  
Objectively, the examiner noted that gait and sitting 
tolerance were within normal limits, with no difficulty 
standing up from the seat.  The veteran was able to walk on 
heels and toes and squat fully and return to standing.  The 
range of motion in the lumbar spine was flexion to 80 
degrees, extension to 35 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 40 degrees, right rotation 
to 35 degrees, and left rotation to 35 degrees.  Range of 
motion was limited 50 percent by pain and flare-ups, but not 
by fatigue.  Deep tendon reflexes were 2+ and symmetrical for 
the patellar and Achilles tendons.  Babinski and straight leg 
raise were negative.  Sensory examination was intact for 
light touch and proprioception.  Motor examination revealed 
normal muscle bulk and tone, and bilateral strength of 5/5, 
proximally and distally, including hip, knee, ankle, and foot 
motion.  X-rays revealed mild degenerative disc disease at 
L2-L3, with small anterior osteophyte formation, and tiny 
osteophytes at T11-T12 and T12-T1.  The impression was 
minimal spondylosis in the upper lumbar and lower thoracic 
spine with tiny osteophyte formation. 

At his April 2006 VA examination, the veteran presented with 
subjective pain, ranging from 2 to 8 out of 10 on the pain 
scale and constant for the previous three months.  
Objectively, range of motion in the lumbar spine was flexion 
to 45 degrees, extension to 15 degrees, right lateral flexion 
to 30 degrees, and left lateral flexion to 30 degrees.  The 
examination does not clearly state measurements for left and 
right rotation, although pain was noted with full lateral 
rotation.  All of the measurements reported reflect the point 
when the veteran experiences pain.  Full extension could be 
reached; however, further flexion was prevented by pain.  No 
fatigability or incoordination was noted.  Gait was reported 
to be normal.  The examiner indicated that the veteran's back 
disability affects his working ability, but did not indicate 
that the veteran would be unemployable.    

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5242.  In this 
regard, the Board notes that the medical evidence of record 
reveals that the veteran does not experience flexion of the 
thoracolumbar spine to less than 30 degrees or ankylosis of 
the spine.  Therefore, the Board determines that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's disability under Diagnostic 
Code 5242.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right back disability are contemplated in the 20 
percent rating assigned by the RO under Diagnostic Code 5242.  
There is no indication that pain or fatigability, due to the 
veteran's back disability, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board next gave consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2007), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   The Court has held that it is 
possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The evidence of record demonstrates that the veteran has mild 
degenerative disc disease L2-L3 and spondylosis of upper 
lumbar and lower thoracic spine with motion limited because 
of pain.  Spondylosis, the Board observes, is a term for 
degenerative joint disease of the lumbar spine.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, pg. 1743 (30th ed. 2003).  
However, the Board finds that, although these degenerative 
changes are established by X-ray, limitation of motion is 
contemplated in his 20 percent evaluation under Diagnostic 
Code 5242.  Therefore, as the veteran is in receipt of a 
compensable rating for his limitation of motion, he is not 
entitled to a separate rating under Diagnostic Code 5003 or 
5010.  

The Board notes that the veteran also has a diagnosis of 
degenerative disc disease; however, the symptomology of such 
disorder to be considered under the General Formula is not 
distinct from that already considered in his rating under 
Diagnostic Code 5242.  Therefore, assignment of a separate 
rating based on degenerative disc disease under the General 
Formula, Diagnostic Code 5243, would be pyramiding.  Further, 
as there is no objective evidence of incapacitating episodes 
as defined by the regulations, a rating evaluation under the 
Formula for Rating Intervertebral Disc Syndrome is not 
supported by the evidence.   

Finally, the Board observes that the veteran has reported 
pain in his legs, associated with his back disability.  
Additionally, the Board notes that a November 2001 private 
neurological consultation report reveals complaints of 
tingling and numbness in the lower extremities and a 
diagnosis of lumbar radiculopathy, as does a June 2003 
private treatment record.  However, there are no treatment 
records subsequent to the June 2003 record that demonstrate 
diagnosis or treatment with regard to any neurological 
effects of the veteran's back disorder.  Further, the May 
2004 examination report is silent as to complaints of 
numbness and tingling in the lower extremities.  Moreover, 
the sensory and motor examination at that time revealed no 
sensory or motor deficits, with sensory intact for light 
touch and proprioception, and motor strength of 5 out of 5 
throughout the legs, as well as normal muscle bulk and tone.  
No loss of bowel or bladder control was reported.  A November 
2004 VA treatment record indicates that the veteran reported 
tingling only in his upper extremities.  Additionally, the 
veteran reported tingling in his hands at the April 2006 VA 
examination, but no such symptoms in his legs.  

As discussed above, Note (1) to the General Formula states 
that associated neurological abnormalities are to be rated 
separately.  However, although the veteran had a diagnosis of 
lumbar radiculopathy prior to filing his claim, there is no 
objective evidence that he is currently suffering from a 
neurological disorder as a result of his back disability.  
Subjectively, the veteran only reports pain in his legs.  
Pain, usually dull and intermittent, of typical distribution 
so as to identify the nerve may be compensated, but there is 
no objective evidence showing that a current neurological 
abnormality associated with the veteran's service-connected 
back disorder is the cause of the veteran's leg pain.  Thus, 
a separate rating for lumbar radiculopathy is not warranted.  
38 C.F.R. §§ 4.124,  4.124a, Diagnostic Code 8520-8570.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for mild degenerative disc disease L2-L3 
and spondylosis of upper lumbar and lower thoracic spine 
under Diagnostic Code 5242.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal and 
his increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related  factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected back disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected mild degenerative disc disease L2-L3 and 
spondylosis of upper lumbar and lower thoracic spine is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


